Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-29 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a fingerprint detection device comprising:
a touch panel including an array of nodes;
an amplifier comprising a first integrator configured to amplify an electrical signal received from the touch panel to a first signal of a first polarity and a second integrator configured to amplify the electrical signal to a second signal of a second polarity, wherein the electrical signal changes according to a touch of a user on the touch panel; and
a processor configured to control the amplifier to perform a first integration process and a second integration process with respect to a plurality of electrical signals received from a plurality of nodes of the touch panel,
wherein, in the first integration process, the first integrator and the second integrator operate repeatedly a plurality of times in a first sequence starting with the first integrator, during a first time period after a first reset, and in the second integration process, the second integrator and the first integrator operate repeatedly a plurality of times in a second sequence starting with | the second integrator during a second time period after a second reset.   
Claims 17 and 29 are allowed for similar reasons as claim 1.  
Claims 2-16 and 18-28 are allowed for being dependent upon aforementioned independent claims 1 and 17, respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624